Citation Nr: 1123587	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for right ankle disorder.

3.  Entitlement to service connection for left leg disorder (claimed as nerve damage).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, including moderate major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to February 1970 and from November 1973 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated June 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board personal hearing in October 2007.  Because the Veteran failed to appear for the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 
38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder that includes moderate major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The aspect of the service connection claim that deals with PTSD is addressed in this decision on the merits; the remaining aspect of a claim for service connection for an acquired psychiatric disorder (other than PTSD), including moderate major depression, is addressed in the REMAND section of this decision.  The Board recognizes that in most cases it may be more efficient to address all diagnosed psychiatric disorders as part of one issue of service connection for psychiatric disorder, as all service-connected psychiatric disorders would be rated as one disability under 38 C.F.R. § 4.130 (2010) and the grant of service connection for two distinct diagnosed psychiatric disorders would likely involve prohibited pyramiding under 38 C.F.R. § 4.14 (2010).  In this Veteran's case, however, because of the distinct regulatory requirements for service connection for PTSD, and because the factual finding in this case is that the Veteran does not in fact have a diagnosed disability of PTSD, the Board finds that the aspect of the claim for service connection for PTSD is ready for adjudication on the merits, whereas the aspect of the broadened claim for service connection for non-PTSD psychiatric disorders is not ready for adjudication.  Such bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

While the Board is adjudicating the claim for service connection for psychiatric disorder as two separate issues, in order to comply with the decision of the United States Court of Veterans Appeals' (Court) decision in Clemons, it is doing so to afford the Veteran the benefit of assistance with regard to the remaining aspect of the claim.  The Veteran is not prejudiced by the Board's adjudication of the claim as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA"). 

The issue of entitlement to service connection for an acquired psychiatric disorder, including moderate major depression, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran sustained a bilateral knee injury in service.

3.  Bilateral knee disorder symptoms were not chronic in service.

4.  Bilateral knee disorder symptoms have not been continuous since service separation.

5.  The Veteran does not have a current bilateral knee disability.

6.  The Veteran sustained a right ankle injury in service.

7.  Right ankle disorder symptoms were not chronic in service.

8.  Right ankle disorder symptoms have not been continuous since service separation.

9.  The Veteran does not have a current right ankle disability.

10.  The Veteran did not sustain a left leg injury or disease in service.

11.  Left leg disorder symptoms were not chronic in service.

12.  Left leg disorder symptoms have not been continuous since service separation.

13.  The Veteran does not have a current left leg disability.

14.  The Veteran does not have a diagnosed disability of PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2010).

2.  The criteria for service connection for a right ankle disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2010).

3.  The criteria for service connection for a left leg disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2010).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in March 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, a VA PTSD examination, and the Veteran's statements.  Correspondence from the SSA indicated that there are no records for the Veteran pertaining to any disability claim.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed bilateral knee disorder, right ankle disorder, or left leg disorder.  However, the Board finds that a VA examination is not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence, which includes competent medical evidence of examination of the lower extremities (March 2006 VA general medical physical examination, March 2006 VA consultation, and April 2006 VA general medical physical examination), demonstrates that the Veteran does not have a current disability of bilateral knees, right ankle, or left leg, there is no duty to provide a VA medical examination.  In addition, the weight of the evidence demonstrates no in-service injury or disease of the left leg.  Because there is already competent medical evidence to decide the claims, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for left leg disorder, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Bilateral Knee Disorder

The Veteran contends that he has a bilateral knee disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a bilateral knee injury in service, but bilateral knee disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic bilateral knee pain in service are outweighed by the more contemporaneous evidence, and are not credible.  

The Board finds that the Veteran sustained a bilateral knee injury in service.  The Veteran's military occupational specialty was Wheeled Vehicle Mechanic.  In addition, the Veteran received the Vietnam Service Medal, Vietnam Campaign Medal, and Parachute Badge.  The Veteran served in the 173rd Airborne, a brigade that saw a lot of combat in the Republic of Vietnam and was involved in the 1969 Tet Offensive.  Based upon the evidence of record, including the Veteran's service records, the Board finds that the Veteran engaged in combat.  In a March 2006 VA treatment record, the Veteran reported a bilateral knee injury in service.  The Veteran is competent to report a bilateral knee injury in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a bilateral knee injury in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic bilateral knee disorder symptoms in service.  Service treatment records, from both periods of the Veteran's active service, are negative for any complaints or treatment for a bilateral knee injury.  The evidence in this case includes the February 1970 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate no knee problems.  The February 1970 service separation examiner's review of the history is negative for any reports of bilateral knee disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a bilateral knee injury in service, or complaints, treatment, or diagnosis of bilateral knee disorder either during service or at service separation in February 1970.  

In the September 1976 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate no knee problems.  The September 1976 service separation examiner's review of the history is negative for any reports of bilateral knee disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a bilateral knee injury in service, or complaints, treatment, or diagnosis of bilateral knee disorder either during service or at service separation in November 1976.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral knee disorder have not been continuous since service separation in November 1976, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  As indicated, at the September 1976 service separation examination, the Veteran denied any disability or symptoms of bilateral knee pain.  Following service separation in November 1976, the evidence of record shows no complaints, diagnosis, or treatment for bilateral knee pain until 
March 2006.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to March 2006 is one factor that tends to weigh against a finding of either a bilateral knee disorder in service or continuous bilateral knee disorder symptoms after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had bilateral knee disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic bilateral knee symptoms in service and continuous bilateral knee symptoms since service, made in the context of the March 2006 claim for service connection (disability compensation) for bilateral knee disorder, are outweighed by the Veteran's own histories that he previously gave for treatment purposes.  For example, the Veteran's recent statements of continuous post-service bilateral knee symptoms are inconsistent with VA treatment records.  In a 
March 2006 VA treatment entry, the Veteran reported bilateral knee pain for only the past four months.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to VA physicians in March 2006 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's March 2006 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic bilateral knee disorder symptoms in service, or continuous bilateral knee disorder symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a bilateral knee disability.  In March 2006 and April 2006 VA treatment records, although the VA examiners stated that the Veteran had bilateral knee pain, this does not equate to a diagnosis of current bilateral knee disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In a March 2006 VA treatment report, the VA examiner reported normal lower extremities.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 
3 Vet. App. 223.

In this case, the record of evidence indicates that the Veteran did not incur a chronic bilateral knee disorder during service, has not experienced continuous bilateral knee disorder symptomatology since service, and does not currently have a diagnosed bilateral knee disability.  For these reasons, service connection for a bilateral knee disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disorder

The Veteran contends that he has a right ankle disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a right ankle injury in service, but right ankle disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic right ankle pain in service are outweighed by the more contemporaneous evidence, and are not credible.  

The Board finds that the Veteran sustained a right ankle injury in service.  An August 1968 service treatment record show that the Veteran was treated for a right ankle injury in service.  The Veteran reported right ankle pain during training.  The Veteran was placed on restricted duty for seven days.  In an August 1968 service radiographic report, the service examiner reported soft tissue swelling, but no evidence of a fracture.  

The Veteran's service treatment records indicate that his right ankle problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right ankle injury.  The February 1970 service separation clinical evaluation does not note any findings of a right ankle disorder, finding as normal the "lower extremities."  Also, in the February 1970 separation examination "Report of Medical History," the Veteran checked the box to indicate no joint pain.  The clinical examination at service separation does not reflect a diagnosis of right ankle disorder at service separation.  

In the September 1976 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate no ankle problems.  The September 1976 service separation examiner's review of the history is negative for any reports of right ankle disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a right ankle injury in service, or complaints, treatment, or diagnosis of a right ankle disorder either during service or at service separation in September 1976.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right ankle disorder have not been continuous since service separation in November 1976, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  As indicated, at the September 1976 service separation examination, the Veteran denied any disability or symptoms of right ankle pain.  Following service separation in November 1976, the evidence of record shows no complaints, diagnosis, or treatment for right ankle pain until 
March 2006.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to March 2006 is one factor that tends to weigh against a finding of either a bilateral knee disorder in service or continuous right ankle disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.  

While the Veteran is competent to state that he had right ankle disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right ankle disorder symptoms in service and continuous right ankle disorder symptoms since service, made in the context of the January 2006 claim for service connection (disability compensation) for right ankle disorder, are outweighed by the Veteran's own histories that he previously gave for treatment purposes.  For example, the Veteran's recent statements of continuous post-service right ankle disorder symptoms are inconsistent with VA treatment records.  In a March 2006 VA treatment entry, the Veteran reported right ankle pain for only the past four months.  See Cromer, 19 Vet. App. 215.

As the statements made to a VA physician in March 2006 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's March 2006 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention continuous right ankle disorder symptoms since service.  See Rucker, 10 Vet. App. 73; Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a right ankle disability.  In March 2006 and April 2006 VA treatment records, although the VA examiners stated that the Veteran had right ankle pain, this does not equate to a diagnosis of current bilateral knee disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  In a March 2006 VA treatment report, the VA examiner reported normal lower extremities.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 223.

In this case, the record of evidence indicates that, although the Veteran sustained a right ankle injury in service, he did not experience a chronic right ankle disorder during service, has not experienced continuous right ankle disorder symptomatology since service, and does not currently have a right ankle disability.  For these reasons, service connection for a right ankle disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



Service Connection for a Left Leg Disorder

The Veteran contends that he has a left leg disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates no leg left injury in service, that left leg disorder symptoms were not chronic in service or continuous after service, and that the Veteran does not have a current disability of the left leg.  The Board finds the Veteran's more recent assertions of chronic left leg pain in service are outweighed by the more contemporaneous evidence, and are not credible.  

The Board finds that the Veteran did not sustain a left leg injury or disease in service, and did not experience chronic left leg symptoms in service.  Service treatment records, from both periods of the Veteran's active service, are negative for any complaints or treatment for a left leg injury.  The evidence in this case includes the February 1970 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate no neuritis and no leg pain.  The February 1970 service separation examiner's review of the history is negative for any reports of left leg disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a left leg injury in service, or complaints, treatment, or diagnosis of left leg disorder either during service or at service separation in February 1970.  

In the September 1976 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate no neuritis and no leg pain.  The September 1976 service separation examiner's review of the history is negative for any reports of left leg disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of a left leg injury in service, or complaints, treatment, or diagnosis of a left leg disorder either during service or at service separation in November 1976.

The Board next finds that the weight of the evidence demonstrates that symptoms of a left leg disorder have not been continuous since service separation in 
November 1976, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  As indicated, at the September 1976 service separation examination, the Veteran denied any disability or symptoms of neuritis or left leg pain.  Following service separation in November 1976, the evidence of record shows no complaints, diagnosis, or treatment for a left leg disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a left leg disorder in service or continuous left leg disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.

While the Veteran is competent to state that he had left leg disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of left leg disorder symptoms in service and continuous left leg disorder symptoms since service, made in the context of the January 2006 claim for service connection (disability compensation) for left leg disorder, are outweighed by the Veteran's own histories that he previously gave for treatment purposes.  For example, the Veteran's recent statements of continuous post-service left leg disorder symptoms are inconsistent with VA treatment records.  In VA treatment records dated from February 2006 to April 2006, the Veteran did not report left leg pain or left leg disorder symptoms.  As the statements made to VA physicians from February 2006 to April 2006 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's January 2006 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic left leg disorder symptoms in service or continuous left leg disorder symptoms since service.  See Rucker, 10 Vet. App. 73; Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a left leg disability.  In the January 2006 claim form, the Veteran reported left leg pain.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez at 285.  In a March 2006 VA treatment report, the VA examiner reported normal lower extremities and no neurological symptoms.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 223.

In this case, the record of evidence indicates that the Veteran did not sustain a left leg injury or disease in service, did not experience symptoms of a chronic left leg disorder during service, has not experienced continuous left leg disorder symptomatology since service, and does not currently have a diagnosed left leg disability.  For these reasons, service connection for a left leg disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left leg disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this Veteran's case, the evidence shows that he engaged in combat with the enemy during active service.  The Board finds that, based on service records, the Veteran engaged in combat with the enemy during his deployment in the Republic of Vietnam from April 1969 to November 1969.  The Veteran incurred enemy sniper fire and mortar attacks.  For this reason, 38 U.S.C.A. § 1154(b) is applicable in the instant case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there is not a diagnosis of PTSD of record, and the weight of the competent evidence of record indicates that the Veteran does not have PTSD in accordance with DSM-IV criteria.  A July 2009 VA PTSD examination report lists an Axis I diagnosis of cocaine dependence, alcohol dependence, and moderate major depression.  The VA examiner opined that the Veteran did not have PTSD, but instead had chronic substance abuse.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board finds the July 2009 VA PTSD examination assessment that the Veteran did not have PTSD to be very probative.  The VA examiner who conducted the July 2009 examination is identified as a licensed psychologist.  The report notes that it was based on a psychiatric interview.  The report sets forth in detail the Veteran's relevant social, military, and medical history.  The examiner diagnosed the Veteran with cocaine dependence, alcohol dependence, and moderate major depression, and opined that the Veteran did not present with PTSD during the examination.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer at 223.  Therefore, without a current disability of PTSD, there may be no service connection for the claimed PTSD.  As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f) because it shows that the Veteran does not have PTSD.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for PTSD is denied.


REMAND

When a veteran seeks service connection for a particular psychiatric disorder, such as PTSD in this case, VA must consider whether a veteran is also seeking service connection for any other diagnosed acquired psychiatric disorder, such as the diagnosed major depression.  In this case, the record shows that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with different psychiatric disorders that include major depression.  For this reason, by broadening the service connection claim to include non-PTSD diagnosed psychiatric disorders, the Board will consider whether service connection is warranted for other psychiatric disorders.  See Clemons, 23 Vet. App. at 1. 

The Veteran reported that he served in the Republic of Vietnam during service and that he would drive in convoys that often received sniper fire.  The Veteran reported being shot at while on perimeter guard duty and was exposed to enemy mortar fire.  The Veteran also served with the 173rd Airborne, a brigade that saw a lot of combat in Vietnam.  

As the record shows diagnoses of multiple mental disorders and a history of combat in service, the Board finds that a comprehensive examination is needed to determine the diagnosis of any current psychiatric disorder, and for an opinion as to whether any diagnosed psychiatric disorder is related to service, including to combat in service.  The Board finds that a REMAND is needed to address the question of service connection for an acquired psychiatric disorder, including to permit appropriate procedural and evidentiary development, such as a VA mental disorders examination and nexus opinion(s).  See 38 C.F.R. § 19.9 (2010).  

Accordingly, the remaining issue of service connection for an acquired psychiatric disorder (including moderate major depression) is REMANDED for the following action:

1.  The RO/AMC should request an addendum opinion from the VA psychologist who examined the Veteran in July 2009 (PTSD examination).  If this examiner is unable, or is unable to provide an addendum opinion without an examination, the Veteran should be scheduled for another VA mental disorders examination.  If the July 2009 VA psychologist examiner is no longer available, request an examination from an appropriate VA examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis or diagnoses corresponding to the claimed psychiatric disorders.

For all psychiatric diagnoses, the examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorders are etiologically related to the period of active service, including the Veteran's combat service in the Republic of Vietnam.  In this case, the Veteran has been previously diagnosed with moderate major depression.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

2.  After completion of the above development, the  claim for service connection for an acquired psychiatric disorder (other than PTSD, and including major depression) should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


